[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING
RE: MOTION TO QUASH SUBPOENA DUCES TECUMAND FOR PROTECTIVE ORDER
In paragraphs 52 through 55 of the third count of the plaintiff's nine count complaint, the plaintiff alleges that the defendants' decision to terminate the plaintiff was made on the basis of gender. He alleges, among other things, that "Plaintiff was replaced by a less qualified, Hispanic female whom defendants had preselected for the position." The plaintiff had been employed as principal of the Benjamin Franklin Education Center.
The plaintiff seeks to depose the person who succeeded him. The plaintiff also seeks to obtain his successor's personnel records. The successor is not a party to this lawsuit.
The defendants move to quash the subpoena duces tecum and for an order prohibiting the plaintiff from taking the successor's deposition.
The motion for protective order barring the deposition is denied as the successor may have knowledge of matters that are relevant.
The motion to quash the subpoena duces tecum is granted. The successor has an interest in keeping her personnel files private.1
Neither the pleadings nor the plaintiff's memorandum of March 23, 1998, show that her interest should be invaded.
THIM, J.